
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 810
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2012
			Ms. Schakowsky
			 submitted the following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Urging the Federal Aviation Administration
		  to continue its cooperation with airports across the United States seeking to
		  implement noise mitigation plans, and for other purposes.
	
	
		Whereas the Federal Aviation Administration (FAA) has a
			 long history of collaborating with Federal, State, and local officials in
			 efforts to implement noise mitigation plans;
		Whereas significant noise pollution can have adverse
			 impacts on education, commerce, quality of life, sleep patterns, and home
			 values;
		Whereas the Next Generation Air Transportation System
			 (NextGen) is successfully reducing noise pollution at airports across the
			 United States;
		Whereas with the help of the FAA, airports across the
			 United States have established programs to successfully reduce noise pollution,
			 including programs providing for the soundproofing of homes and schools;
		Whereas the use of preferential flight tracks, the use of
			 certain arrival and departures procedures, and the use of quieter planes may
			 also mitigate noise pollution;
		Whereas airport noise reduction programs must be designed
			 to meet the specific needs and concerns of airports and their surrounding
			 communities; and
		Whereas subchapter II of chapter 475 of title 49, United
			 States Code, popularly known as the Airport Noise and Capacity Act of 1990,
			 provides a process by which airports may mandate restrictions on airport noise
			 and access with FAA approval: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)urges the Federal
			 Aviation Administration to continue its cooperation with airports across the
			 United States seeking to implement noise mitigation plans; and
			(2)encourages the
			 Federal Aviation Administration to continue its implementation of the Next
			 Generation Air Transportation System (NextGen) and other efforts to enhance the
			 safety of air travel and help decrease noise levels.
			
